In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-0468V
                                         UNPUBLISHED


    JAIME ZOERMAN,                                             Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: September 29, 2021

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Damages Decision on Proffer;
                                                               Concession; Table Injury; Tetanus-
                        Respondent.                            Diphtheria-Acellular Pertussis
                                                               (Tdap); Shoulder Injury Related to
                                                               Vaccine Administration (SIRVA).

Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

      On April 20, 2020, Jaime Zoerman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccine administered on April 22, 2019. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.


1
  Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On August 24, 2021, I issued a ruling that Petitioner was entitled to compensation
for her SIRVA. ECF No. 26. On September 28, 2021, Respondent filed a proffer on an
award of compensation, to which Petitioner agrees. ECF No. 31 (attached hereto as
Exhibit A). Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $111,690.10 (representing $110,000.00 for pain and suffering and
$1,690.10 for past unreimbursable expenses). This amount represents compensation
for all damages that would be available under Section 15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
decision.3

        IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

*****************************
JAIME ZOERMAN,              *
                            *
               Petitioner,  *
                            *
v.                          *                               No. 20-468V (ECF)
                            *                               CHIEF SPECIAL MASTER
                            *                               BRIAN H. CORCORAN
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
               Respondent.  *
*****************************

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On April 20, 2020, Jaime Zoerman (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered a left Shoulder Injury Related to Vaccine Administration

(“SIRVA”), as defined in the Vaccine Injury Table, following administration of a tetanus,

diphtheria, and acellular pertussis (“Tdap”) vaccine on April 22, 2019. Petition at 1. On August

24, 2021, the Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report

indicating that this case is appropriate for compensation under the terms of the Act for a SIRVA

Table injury, and on that same date, the Chief Special Master issued a Ruling on Entitlement

finding petitioner entitled to compensation. ECF No. 25; ECF No. 26.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $110,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,690.10. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $111,690.10, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Jaime Zoerman:                        $111,690.10


                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                            LARA A. ENGLUND
                            Assistant Director
                            Torts Branch, Civil Division

                            /s/ DHAIRYA D. JANI
                            DHAIRYA D. JANI
                            Trial Attorney
                            U.S. Department of Justice
                            Torts Branch, Civil Division
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 616-4356
                            Email: Dhairya.Jani@usdoj.gov
Dated: September 28, 2021




                               3